                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 OSCAR DE LA ROSA, and all others               §
 similarly situated                             §
       Plaintiffs,                              §         Civil Action No. 4:19-cv-00126
                                                §         Judge Mazzant
 v.                                             §
                                                §
 J&GK PROPERTIES, LLC, D/B/A CKJ                §
 TRANSPORT OF SOUTH TEXAS, LLC                  §
 and JONATHAN KENNEMER,                         §
       Defendant.                               §
                                                §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Motion for Conditional Certification of Collective

Action and for Notice to Putative Class Members (Dkt. #41). After consideration, the Court finds

that the Motion should be GRANTED in part.

                                       BACKGROUND

I.     Factual Summary

       Plaintiff Oscar De La Rosa is a former employee of Defendant J&GK Properties, LLC,

D/B/A CKJ Transport of South Texas, LLC. Defendant is a Texas-based trucking company that

has employed an estimated 200 drivers in the past three (3) years. Plaintiff and the putative

collective action members he represents are former truck drivers for Defendant who allege that

they: (1) hauled sand, gravel, and cement solely within the state of Texas; (2) occupied positions

dedicated to work solely within the state of Texas; (3) did not hold positions that are considered

exempt under the Fair Labor Standards Act (“FLSA”); (4) were paid by commission; and (5) were

not paid overtime for the hours they worked in excess of forty (40) in any given workweek. Thus,
the claim in this case is that Plaintiff and putative collective action members have not received all

the overtime compensation owed them under the FLSA.

       Plaintiff asks the Court to certify the following class:

       All current and former truck drivers employed by Defendant who exclusively
       hauled sand, gravel and cement in the state of Texas, and worked in excess of forty
       (40) hours in any workweek at any time during the last three (3) years.

II.    Procedural History

       On July 25, 2019, Plaintiff filed an Amended Complaint (Dkt. #33). On October 28, 2019,

Plaintiff moved for Conditional Certification of Collective Action and for Notice to Putative Class

Members (Dkt. #41). On November 21, 2019, Defendant filed a response (Dkt. #44).

                                      LEGAL STANDARD

       The FLSA gives employees the right to bring an action on behalf of themselves, as well as

“other employees similarly situated.” 29 U.S.C. § 216(b). “Under § 216(b), district courts have

the discretionary power to conditionally certify collective actions and authorize notice to potential

class members.”      Tice v. AOC Senior Home Health Corp., 826 F. Supp. 2d 990, 994

(E.D. Tex. 2011). While the Fifth Circuit has not specifically addressed the meaning of “similarly

situated” in this context, “[t]wo approaches are used by courts to determine whether collective

treatment under § 216(b) is appropriate: (1) the two-stage class certification set forth in Lusardi v.

Xerox, Corp., 118 F.R.D. 351 (D.N.J. 1987); and (2) the ‘Spurious Class Action’ method outlined

in Shushan v. Univ. of Colorado, 132 F.R.D. 263 (D. Colo. 1990).” Cripe v. Denison Glass Mirror,

Inc., No. 4:11-cv-224, 2012 WL 947455, at *3 (E.D. Tex. Jan 27, 2012) report and

recommendation adopted, 2012 WL 947362 (E.D. Tex. Mar. 20, 2012); Villatoro v. Kim Son Rest,

L.P., 286 F. Supp. 2d 807, 809 (S.D. Tex. 2003). “The Lusardi two-stage approach is the

prevailing standard among federal courts and is the standard most frequently used by this court.”



                                                  2
Tice, 826 F. Supp. 2d at 994 (citations omitted). As such, the Court will apply the Lusardi

approach in this case.

       Under Lusardi, “certification for a collective action under § 216(b) is divided into two

stages: (1) the notice stage; and (2) the merits stage.” Id. “At the notice stage, the district court

makes a decision—usually based only on the pleadings and any affidavits which have been

submitted—whether notice of the action should be given to potential class members.” Mooney v.

Aramco Servs. Co., 54 F.3d 1207, 1213–14 (5th Cir. 1995), overruled on other grounds by Desert

Palace, Inc. v. Costa, 539 U.S. 90 (2003). Because the Court has minimal evidence before it at

this stage, “the determination is made using a fairly lenient standard requiring nothing more than

substantial allegations that the putative class members were victims of a single decision, policy or

plan.” Tice, 826 F. Supp. 2d at 995. “Notice is appropriate if the court concludes that there is

‘some factual nexus which binds the named plaintiffs and potential class members together as

victims of a particular alleged [policy or practice].’” Allen v. McWane, Inc., No. 2:06-cv-158

(TJW), 2006 WL 3246531, at *2 (E.D. Tex. Nov. 7, 2006). “If the first step [of the Lusardi

approach] is satisfied, the court conditionally certifies a class; and the action proceeds as a

collective action during discovery.” Sedtal v. Genuine Parts Co., No. 1:08-cv-413-TH, 2009 WL

2216593, at *3 (E.D. Tex. July 23, 2009).

                                            ANALYSIS

I.     Conditional Certification

       This case is in the first stage under Lusardi. At this stage, “Plaintiff bears the burden of

presenting preliminary facts to show that there is a similarly situated group of potential plaintiffs.”

Cripe, 2012 WL 947455, at *2. This does not mean that their positions must be identical, as “the

court need not find uniformity in each and every aspect of employment to determine a class of



                                                  3
employees are similarly situated [under § 216(b)].” Tice, 826 F. Supp. 2d at 995–96. Rather, “the

relevant inquiry is whether the potential class members performed the same basic tasks and were

subject to the same pay practices.” Id. at 996. “[P]laintiff[s] need only show that their positions

are similar to the potential plaintiffs[.]” Id. at 995.

        Defendant argues that Plaintiff and the potential class members are not similarly situated.

Defendant supports this argument by indicating that Plaintiff and the potential opt-in collective

action members may have driven different kinds of trucks or trailers. Moreover, Defendant points

to the fact that “there are differences in the routes and duties based on the kind of trailer or truck a

driver operates” (Dkt. #44). After consideration of these arguments, the Court finds that Plaintiff

has presented sufficient evidence at the notice stage that the positions of the potential class

members are similar to Plaintiff’s. Miranda v. Mahard Egg Farm, Inc., No. 4:15-cv-406, 2016

WL 1704861, at *3 (E.D. Tex. Apr. 28, 2016); see Roussell v. Brinker Intern. In., 441 Fed. App’x.

222, 226 (5th Cir. 2011) (holding that, though there were distinctions among employees,

certification was not an abuse of discretion where the claims could be considered “at a higher level

of abstraction,” and deposition testimony was indicative of a common pattern). To be sure, it may

turn out that Plaintiff and the potential class members did in fact drive different types of trucks or

trailers and drive slightly different routes. However, “[t]he court need not find uniformity in each

and every aspect of employment to determine a class of employees are similarly situated.” Tice,

826 F. Supp. 2d at 995–96. By alleging that the drivers all had closely related tasks and were all

subject to the same systematic method of underpayment, Plaintiff has met the lenient standard of

the Lusardi notice stage.

        Defendant further argues that Plaintiff and the potential class members are not similarly

situated because an individualized inquiry is required to determine which drivers may be exempt



                                                    4
from FLSA protection under the Motor Carrier Act. After considering this argument, the Court

finds that such a determination is better suited for the merits stage of Lusardi than the notice stage.

Indeed, even after the notice stage, Defendant will have the opportunity conduct discovery on this

issue. And if after discovery it can show that an individualized inquiry is in fact warranted, it will

have the opportunity at stage two of Lusardi to move to “decertify” the collective action.

Accordingly, Defendant’s argument that the Court should decline to conditionally certify the

collective action on this ground is unpersuasive.

        Defendant further argues that Plaintiff has failed to show that other drivers desire to opt in.

The Court disagrees. At this stage, Plaintiff “need only show that it is reasonable to believe that

there are other aggrieved employees who were subject to an allegedly unlawful policy or plan.”

Villarreal v. St. Luke’s Episcopal Hosp., 751 F. Supp. 2d 902, 916–17 (S.D. Tex. 2010); see also

Townsend v. Central Pony Express, Inc., No. SA-17-cv-00552-OLG, 2018 WL 2432962, at *3

(W.D. Tex. Jan. 26, 2018); Jaso v. Bulldog Connection Specialists LLC, No. 2:15-cv-269, 2015

WL 11144603, at *5 (S.D. Tex. Oct. 15, 2015). Plaintiff submitted the affidavit of another driver,

Samuel Duran, who is similarly aggrieved. Moreover, both Mr. Duran and Plaintiff testify in their

affidavits that they have personal knowledge of other similarly aggrieved individuals who desire

to opt in but are fearful of retaliation. At the lenient first stage of Lusardi, the Court is satisfied

that Plaintiff has demonstrated that it is reasonable to believe that there are other aggrieved

employees who were subjected to systematic underpayment.

        Finally, Defendant argues that Plaintiff’s class definition is imprecise and improper.

Defendant points to the fact that Plaintiff provides slightly different class definitions in the

amended complaint and the motion for conditional certification.            The Court presumes that

Plaintiff’s definition in the motion for conditional certification represents Plaintiff’s latest desired



                                                    5
class definition, and the Court sees no reason at this time to adopt a different definition. It should

be noted, however, that courts have the power “to modify an FLSA collective action definition on

[their] own.” Heeg v. Adams Harris, Inc., 907 F. Supp. 2d 856, 861 (S.D. Tex. 2012); see also

Baldridge v. SBC Commc’ns, Inc., 404 F.3d 930, 931–32 (5th Cir. 2005). So Defendant, if it

wishes, will have the opportunity to argue for a different class definition at stage two of Lusardi,

once it has conducted discovery and is in a better position to discuss the accuracy or inaccuracy of

the current class definition. At that time, the Court has authority to adjust the class definition

accordingly if it sees fit.

II.     Notice and Consent

        Defendant argues that Plaintiff’s proposed notice is deficient and improper for the

following reasons: (1) it omits any mention of risks, costs, or liabilities; (2) it does not warn

potential collective action members that they may be required to participate in discovery, give

depositions, and testify in court; (3) it fails to include a proper time restriction on the eligibility of

potential opt-in plaintiffs; and (4) it calls for a 60-day notice period rather than a 45-day notice

period (Dkt. #44).

        With respect to Defendant’s first two concerns, the Court will not require the notice to

provide language informing putative class members of the risk that they may have to pay costs.

Nor will it require statements informing them that they may be required to answer discovery and

testify at depositions and in court. Such requirements may unnecessarily risk having a “chilling

effect on the prospective class members.” See Wingo v. Martin Transp., Inc., No. 2:18-cv-00141-

JRG, 2018 WL 6334312, at *4 (E.D. Tex. Dec. 5, 2018) (collecting cases).

        The Court agrees with Defendant as to its third complaint. Generally, the statute of

limitations on FLSA claims is two years, but the FLSA provides a three-year limitations period for



                                                    6
willful violations. See 29 U.S.C. § 255(a). And the limitations period “continues to run as to all

similarly situated employees until they opt into the collective action.” Tice, 826 F. Supp. 2d at 995

(emphasis added); Hayes v. Laroy Thomas, Inc., No. 5:05-cv-227, 2006 WL 1004991, *7 (E.D.

Tex. Apr. 18, 2006). Accordingly, Plaintiff is incorrect to assert that “[t]he period covered by this

claim is any time from February 16, 2016, to the present.” Rather, the notice should inform

putative collective action members that the period covered by the claim is the three year 1 look-

back period from the date that they opt into the action.

         As for Defendant’s fourth complaint, the Court sees no reason to disturb Plaintiff’s

preference for a 60-day, rather than a 45-day, notice period.

         Finally, the Court would advise Plaintiff that the proposed notice and consent form

indicates that this collective action is before the “U.S. District Court for the Western District of

Texas.” As this Court is the U.S. District Court for the Eastern District of Texas, Plaintiff should

modify the notice and consent form to reflect the same.

                                                 CONCLUSION

         For these reasons, it is ORDERED that Plaintiff’s Motion for Conditional Certification of

Collective Action and for Notice to Putative Class Members (Dkt. #41) is GRANTED in part.

         It is further ORDERED that the Court conditionally certifies the class described as

follows:

         All current and former truck drivers employed by Defendant who exclusively
         hauled sand, gravel and cement in the state of Texas, and worked in excess of forty
         (40) hours in any workweek at any time during the last three (3) years.




1
  Plaintiff asks for a three-year period, and Defendant does not appear to oppose this. Though Plaintiff did not
specifically allege that the violation was willful, because the request appears unopposed, the Court will allow a three-
year rather than a two-year window.

                                                           7
       It is further ORDERED that the Notice and Consent to Join Form (Dkt. #41-1) presented

to the Court is conditionally approved, subject to Plaintiff’s insertion of the appropriate dates and

compliance with the Court’s instructions as provided in this Order.

       It is further ORDERED that Defendant produce the names, job titles, addresses, telephone

numbers, and email addresses of the prospective class members. Defendant shall provide the

information in an electronic format within fourteen (14) days of the entry of this Order. Plaintiff’s

Counsel shall send the Notice and Consent Forms to the prospective class members within seven

(7) days after Defendant provides the prospective class members’ information to Plaintiff’s

counsel. The Court authorizes Plaintiff to immediately issue the Notice and Consent Forms to

those individuals whose names are being provided as required by this Order. Plaintiff shall issue

the Notice and Consent Forms by U.S. mail and email. Plaintiff may provide a self-addressed,

postage paid return envelope. Plaintiff shall bear the cost of issuing the Notice and Consent Forms

and any reminder notice.

       The prospective class members shall be provided sixty (60) days after the date the Notice

and Consent Forms are mailed (the “Opt-In Period”) to file a Consent Form opting-in to this

litigation, unless the parties agree to permit late filings. Any re-mailing of the original notice and

any reminder notices shall not extend this deadline. Plaintiff shall inform opposing counsel as to

the date on which the Notice forms were sent to the prospective class members. Plaintiff’s counsel

may send a reminder notice thirty (30) days before the expiration of the Opt-In Period, provided

the parties agree upon the text of the reminder.

       Any Notice and Consent Forms returned to Plaintiff’s counsel by the prospective class

members shall be filed within sixty (60) days of the date of initial mailing of the Notice. If such




                                                   8
.

    list is sent piecemeal, the sixty (60) days shall begin to run on the date that the last address or other

    identifying information is sent by Defendant to Plaintiff’s counsel.

            IT IS SO ORDERED.

            SIGNED this 23rd day of December, 2019.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE




                                                       9
